Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 7, line 14, “copending” should be deleted, and “application” should read --Patent--.  
(2) On page 7, line 15, “13/802,614” should read --9,623,575--. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 5, “and blade unit” is vague and should be changed to --and the blade unit-- since it refers to the one previously cited.
          (2) In claims 5 and 6, line 1, “each shell bearing unit” is vague and should read --each of the shell bearing units--.

          (4) In claim 9, line 2, “second elastomeric element” should read --the second elastomeric element-- since it refers to the one previously cited.
          (5) In claim 10, line 2, “if formed of” is indefinite should read --is formed of--.  
          (6) In claims 14 and 21, line 6, “and blade unit” is vague and should be changed to --and the blade unit-- since it refers to the one previously cited.
          (7) In claim 14, it is not clear what the difference between the interacting elements and the arcuate surfaces.  It appears “each of the shell bearing units”, cited at line 8 of the claim, should read --each of the interacting elements--.   Also, at line 1 of claim 20, each shell bearing unit” should read --each of the interacting elements--. 
          (8) In claim 19, line 2, “the concentric, arcuate surface” has no clear antecedent basis.
          (9) In claims 23-26, “the return elements” has no antecedent basis.  It appears claims 23-26 should depend from claim 21.
          (10) In claim 25, line 1, “the central portions” lacks antecedent basis.    
          (11) In claims 27 and 28, line 7, “and blade unit” is vague and should be changed to --and the blade unit-- since it refers to the one previously cited.

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitation “an interface element configured to removeably connect the blade unit to a/the handle” (cited in claims 1, 14, 21, 27 and 28) has been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “an interference element” coupled with functional language “configured to removeably connect the blade unit to a/the handle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “an interface element” is generic placeholders and is not recognized as the name of a structure but is merely a substitute for the term "means".


Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 14-17, 20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (U.S. Patent No. 8,033,023, hereinafter “Johnson”).
          Regarding claim 14, Johnson discloses a replaceable shaving assembly (12) comprising:
          a blade unit (16) comprising a plurality of longitudinally extending blades (28);
          an interface element (18) configured to removeably connect the blade unit (16) to a handle (14); and
          a pair of shell bearing units comprising interacting elements (128;460,480) on the interface element (18) and the blade unit (16) that provide pivoting of the blade unit (16) relative to the interface element (18, see column 3, lines 20-28);
         wherein each of the shell bearing units comprise a shell bearing element (128) extending from the interface element (18) and having a first arcuate surface (see Fig.3) configured to interact with a corresponding first arcuate surface (420,440) of the blade unit (16, see column 3, lines 20-23).  
Regarding claim 15, Johnson’s shell bearing element (128) is disposed on an arm (A, see Fig.3 as annotated below) extending from the interface element (18) towards the blade unit (16).

    PNG
    media_image1.png
    574
    772
    media_image1.png
    Greyscale

          Regarding claim 16, Johnson’s first arcuate surface (420,440) of the blade unit (16) is disposed on a stanchion (134,136) extending from the blade unit (16) towards the interface element (18). 
          Regarding claim 17, Johnson’s shell bearing element (128) includes pivot stops (see column 3, lines 37-39) to limit relative rotation of the first arcuate surfaces (see column 3, lines 1-3).  
          Regarding claim 20, each of Johnson’s shell bearing units further comprises a second, concentric, arcuate surface (see column 3, lines 23-25 and Fig.4A) disposed on the shell bearing element (128) configured to interact with a corresponding second concentric, arcuate surface (460,480) of the blade unit (16). 
Regarding claim 27, Johnson discloses a shaving razor (10) comprising:
          a handle (14) having a distal end,
          a blade unit (16) comprising a plurality of longitudinally extending blades (28);
          mounted on the distal end of the handle (14), an interface element (18) configured to removeably connect the blade unit (16) to the handle (14); and
          a pair of shell bearing units comprising interacting elements (128;460,480) on the interface element (18) and the blade unit (16) that provide pivoting of the blade unit (16) relative to the interface element (18, see column 3, lines 20-28);
         wherein each of the shell bearing units comprise a shell bearing element (128) extending from the interface element (18) and having a first arcuate surface (see Fig.3) configured to interact with a corresponding first arcuate surface (420,440) of the blade unit (16, see column 3, lines 20-23).  

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent No. 8,033,023, hereinafter “Johnson”) in view of Griffin et al. (U.S. Patent No. 9,623,575, hereinafter “Griffin”).
Regarding claims 1 and 3, Johnson discloses a replaceable shaving assembly (12) comprising:
          a blade unit (16) comprising a plurality of longitudinally extending blades (28);
          an interface element (18) configured to removeably connect the blade unit (16) to a handle (14);
          a pair of shell bearing units comprising interacting elements (128;460,480) on the interface element (18) and the blade unit (16) that provide pivoting of the blade unit (16) relative to the interface element (18, see column 3, lines 20-28); and 
          a return element (145) having a portion (i.e. the portion extending generally parallel to a longitudinal axis of the blade unit 16, see Fig.2) configured to abut a surface (i.e. a cam surface, see column 3, lines 4-5) of the blade unit (16) to apply a return force to the surface substantially as claimed except for the material and shape of Johnson’s return element (145).  
         Griffin shows a return element (16) formed of elastomeric material (i.e. natural rubber material, see column 3, line 50) and generally U-shaped (see column 3, lines 28-30) having a central portion (17) and side portions supporting the central portion (17).
         Thus, it would have been obvious to one skilled in the art to modify Johnson by substituting Griffin’s U-shaped elastomeric return element for Johnson’s T-shaped spring return element (145) for the predictable result of returning the blade unit (16) to an at-rest position.   
         Regarding claim 2, Johnson’s return element (145) is configured to bias the blade unit (16) towards a rest position (see column 3, lines 4-7) with respect to a pivot axis that is generally parallel to a long axis of the blade unit (16).  
Regarding claim 5, each of Johnson’s shell bearing units comprises a shell bearing member (128) extending from the interface element (18).
         Regarding claim 6, each of Johnson’s shell bearing units further comprises a stanchion (134/136) extending form the blade unit (16) towards the interface element (18). 
3.      Claims 21, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent No. 8,033,023, hereinafter “Johnson”) in view of Griffin et al. (U.S. Patent No. 9,623,575, hereinafter “Griffin”) and Hawes et al. (U.S. Patent No.  6,311,400, hereinafter “Hawes”).
         Regarding claim 21, Johnson discloses a replaceable shaving assembly (12) comprising:
         a blade unit (16) comprising a plurality of longitudinally extending blades (28); 
         an interface element (18) configured to removeably and pivotably connect the blade unit (16) to a handle (14); and 
         a return element (145) extending from the interface element (18) towards the blade unit (16) substantially as claimed except for the material and shape of Johnson’s return element (145).  
         Griffin shows a return element (16) formed of elastomeric material (i.e. natural rubber material, see column 3, line 50) and generally U-shaped (see column 3, lines 28-30) having a central portion (17) and side portions supporting the central portion (17).
         Thus, it would have been obvious to one skilled in the art to modify Johnson by substituting Griffin’s U-shaped elastomeric return element for Johnson’s T-shaped 
         It is noted Johnson’s replaceable shaving assembly (12) as modified has one return element rather than a pair of return elements.
        Hawes teaches that one return element (18, see Fig.3) or alternatively a pair of return elements (28, see Fig.7) can be used for biasing a blade unit to a rest position (see column 7, lines 10-17).
         Therefore, it would have been obvious to one of ordinary skill in the art to further modify Johnson by providing the replaceable shaving assembly (12) with a pair of return elements rather than one return element (145) as an alternative as taught by Hawes for the predictable result of biasing the blade unit (16) to a rest position.
         Regarding claim 23, Hawes’s return elements (28) are integrally formed of a single material (note column 2, lines 31-42 and column 4, lines 35-36).  Thus, to further modify Johnson by the pair of elastomeric return elements integrally formed of a single material to simplify manufacturing process would have been obvious to one skilled in the art.
         Regarding claim 25, Hawes teaches the two return elements (28) can have different geometries (see Figs.6-7).  Thus, to further modify Johnson’s pair of elastomeric return elements to have different geometries as desired would have been obvious to one skilled in the art. 
         Regarding claim 28, Johnson discloses a shaving razor (10) comprising:
         a handle (14) having a distal end,
         a blade unit (16) comprising a plurality of longitudinally extending blades (28); 

         a return element (145) extending from the interface element (18) towards the blade unit (16) substantially as claimed except for the material and shape of Johnson’s return element (145).  
         Griffin shows a return element (16) formed of elastomeric material (i.e. natural rubber material, see column 3, line 50) and generally U-shaped (see column 3, lines 28-30) having a central portion (17) and side portions supporting the central portion (17).
         Thus, it would have been obvious to one skilled in the art to modify Johnson by substituting Griffin’s U-shaped elastomeric return element for Johnson’s T-shaped spring return element (145) for the predictable result of returning the blade unit (16) to an at-rest position.   
         It is noted Johnson’s shaving razor (10) as modified has one return element (145) rather than a pair of return elements.
        Hawes teaches that one return element (18, see Fig.3) or alternatively a pair of return elements (28, see Fig.7) can be used for biasing a blade unit to a rest position (see column 7, lines 10-17).
         Therefore, it would have been obvious to one of ordinary skill in the art to further modify Johnson by providing the shaving razor (10) with a pair of return elements rather than one return element (145) as an alternative as taught by Hawes for the predictable result of biasing the blade unit (16) to a rest position.

Indication of Allowable Subject Matter


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724